 On behalf of the Government and people of Saint Vincent and the Grenadines, I extend our heartfelt congratulations to Mr. Choudhury on his unanimous and well-deserved election as President of the forty-first session of the General Assembly. My delegation shares fully the warm sentiments expressed by previous speakers with regard to his outstanding merits, and I am confident that under his skillful guidance this session will achieve significant results. His election is also a tribute to his country, Bangladesh.
I should also like to extend ay delegation's praise to his predecessor, Mr. Jaime de Pinies of Spain, for the efficient manner in which he performed his duties and for his achievements during the historic fortieth session of the General Assembly.
Not least we wish to express our profound admiration for the courage and untiring dedication of the Secretary-General, Mr. Javier Perez de Cuellar, who, despite his major heart operation, continues the fight for humanity. The Government and people of Saint Vincent and the Grenadines whole-heartedly support his efforts.
My Government hopes that the financial crisis at the United Nations will be resolved. We are aware that there are two causative factors. States are overwhelmed by the debts they have created for themselves and suffer disillusionment that in turn stems from two sources, the first being dissatisfaction about voting patterns at the United Nations and its agencies and the second the lack of priorities in certain expenditures.
There are many agencies in the world where the value of the vote is related to the size of the contribution. It is important that the united Nations not be structured in that way. The equality enshrined among us ensures that the genuine collective will of this world finds a single forum for expression.
We, the small nations of the world, whose contributions are very modest but to which the existence of the United Nations is most important, would want to see a vibrant United Nations. Perhaps the United Nations has been too ambitious, expanding too many Programs in too many areas too quickly. This has always meant the expansion of administrative costs, and in the long run we get away from serving the basic principles of the Charter.
We would hope that in the restructuring that is being undertaken the opportunities for the meaningful participation of those of us that are relatively new Members of this Organization will not be eroded.
The delegation of Saint Vincent and the Grenadines would want the administration of the United Nations to continue to put its house in order, and we pledge our support to the Secretary-General both in his pursuit of his objective and in the wider mandate of bringing peace to the troubled areas of the world.
There is a lot to be done. Let us begin.